Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00816-CV

                              IN THE INTEREST OF A.M.L., a Child

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 12-11-21526-CV
                             Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 12, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant G.L. and appellant E.A. filed separate notices of appeal from the trial court’s

Order of Termination and Final Order in Suit Affecting the Parent-Child Relationship. The order

named G.L. as possessory conservator of the minor child A.M.L., but terminated E.A.’s parental

rights to the minor child A.M.L. Appellant G.L. filed a motion to dismiss his appeal. We grant

G.L.’s motion and dismiss the appeal filed by G.L. See TEX. R. APP. P. 42.1(a)(1). The appeal

filed by appellant E.A. is retained on this court’s docket.


                                                   PER CURIAM